            Case 1:19-cv-00258-AT Document 40 Filed 09/03/20 Page 1 of 7




 UNITED STATES DISTRICT COURT                                                       9/3/2020
SOUTHERN DISTRICT OF NEW YORK

DANIEL ESPINOZA and VICTOR ROSADO,

                         Plaintiffs,                        Civil Action No. 1:19-cv-00258 (AT)(SN)

                v.
                                                               DISCOVERY CONFIDENTIALITY
THE PORT AUTHORITY OF NEW YORK and
NEW JERSEY,                                                                    ORDER

                         Defendant.



       It appearing that discovery in the above-captioned action is likely to involve the disclosure

of confidential information, it is ORDERED as follows:

       1.      Any party to this litigation and any third-party shall have the right to designate as

“Confidential” and subject to this Order any information, document, or thing, or portion of any

document or thing: (a) that contains trade secrets, competitively sensitive technical, marketing,

financial, sales or other confidential business information, or (b) that contains private or

confidential personal information, or (c) that contains information received in confidence from

third parties, or (d) which the producing party otherwise believes in good faith to be entitled to

protection under Rule 26(c)(1) of the Federal Rules of Civil Procedure. Any party to this litigation

or any third party covered by this Order, who produces or discloses any confidential material,

including without limitation any information, document, thing, interrogatory answer, admission,

pleading, or testimony, shall mark the same with the foregoing or similar legend:

“CONFIDENTIAL”           or     “CONFIDENTIAL          —      SUBJECT        TO      DISCOVERY

CONFIDENTIALITY ORDER” (hereinafter “Confidential”).
            Case 1:19-cv-00258-AT Document 40 Filed 09/03/20 Page 2 of 7




       2.        Any party to this litigation and any third-party shall have the right to designate as

“Attorneys’ Eyes Only” and subject to this Order any information, document, or thing, or portion

of any document or thing that contains highly sensitive business or personal information, the

disclosure of which is highly likely to cause significant harm to an individual or to the business or

competitive position of the designating party. Any party to this litigation or any third party who

is covered by this Order, who produces or discloses any Attorneys’ Eyes Only material, including

without limitation any information, document, thing, interrogatory answer, admission, pleading,

or testimony, shall mark the same with the foregoing or similar legend: “ATTORNEYS’ EYES

ONLY”       or    “ATTORNEYS’          EYES      ONLY       —     SUBJECT       TO     DISCOVERY

CONFIDENTIALITY ORDER” (hereinafter “Attorneys’ Eyes Only”).

       3.        All Confidential material shall be used by the receiving party solely for purposes

of the prosecution or defense of this action, shall not be used by the receiving party for any

business, commercial, competitive, personal or other purpose, and shall not be disclosed by the

receiving party to anyone other than those set forth in Paragraph 4, unless and until the restrictions

herein are removed either by written agreement of counsel for the parties, or by Order of the Court.

It is, however, understood that counsel for a party may give advice and opinions to their client

solely relating to the above-captioned action based on their evaluation of Confidential material,

provided that such advice and opinions shall not reveal the content of such Confidential material

except by prior written agreement of counsel for the parties, or by Order of the Court.

       4.        Confidential material and the contents of Confidential material may be disclosed

only to the following individuals under the following conditions:

                 a. Counsel for the parties;




                                                   2
            Case 1:19-cv-00258-AT Document 40 Filed 09/03/20 Page 3 of 7




               b. Experts or consultants retained by counsel for purposes of this action, provided

                  they have signed a non-disclosure agreement in the form attached hereto as

                  Exhibit A;

               c. Secretarial, paralegal, clerical, duplicating and data processing personnel of the

                  foregoing;

               d. The Court and court personnel;

               e. Any deponent may be shown or examined on any information, document or

                  thing designated Confidential if it appears that the witness authored or received

                  a copy of it, was involved in the subject matter described therein or is employed

                  by the party who produced the information, document or thing, or if the

                  producing party consents to such disclosure;

               f. Vendors retained by or for the parties to assist in preparing for pretrial

                  discovery, trial and/or hearings including, but not limited to, court reporters,

                  litigation support personnel, individuals to prepare demonstrative and

                  audiovisual aids for use in the courtroom or in depositions as well as their staff,

                  stenographic, and clerical employees whose duties and responsibilities require

                  access to such materials; and

               g. The parties, which in the case of the Port Authority, shall mean employees who

                  are required to participate in decisions with reference to this lawsuit.

       5.      Confidential material shall be used only by individuals permitted access to it under

Paragraph 4. Confidential material, copies thereof, and the information contained therein, shall

not be disclosed in any manner to any other individual, until and unless (a) counsel for the party




                                                  3
             Case 1:19-cv-00258-AT Document 40 Filed 09/03/20 Page 4 of 7




asserting confidentiality waives the claim of confidentiality, or (b) the Court orders such

disclosure.

        6.      With respect to any depositions that involve a disclosure of Confidential material

of a party to this action, such party shall have until 30 days after receipt of the deposition transcript

within which to inform all other parties that portions of the transcript are to be designated

Confidential, which period may be extended by agreement of the parties. No such deposition

transcript shall be disclosed to any individual other than the individuals described in Paragraph

4(a), (b), (c), (d) and (f) above and the deponent during these 30 days, and no individual attending

such a deposition shall disclose the contents of the deposition to any individual other than those

described in Paragraph 4(a), (b), (c), (d) and (f) above during said 30 days. Upon being informed

that certain portions of a deposition are to be designated as Confidential, all parties shall

immediately cause each copy of the transcript in their custody or control to be appropriately

marked and limit disclosure of that transcript in accordance with Paragraphs 3 and 4.

        7.      Material produced and marked as Attorneys’ Eyes Only may be disclosed only to

counsel for the receiving party and to such other persons as counsel for the producing party agrees

in advance or as Ordered by the Court.

        8.      If counsel for a party receiving documents or information designated as

Confidential or Attorneys’ Eyes Only hereunder objects to such designation of any or all of such

items, the following procedure shall apply:

                a. Counsel for the objecting party shall serve on the designating party or third

                    party a written objection to such designation, which shall describe with

                    particularity the documents or information in question and shall state the

                    grounds for objection. Counsel for the designating party or third party shall




                                                   4
             Case 1:19-cv-00258-AT Document 40 Filed 09/03/20 Page 5 of 7




                   respond in writing to such objection within 14 days and shall state with

                   particularity the grounds for asserting that the document or information is

                   Confidential or Attorneys’ Eyes Only. If no timely written response is made to

                   the objection, the challenged designation will be deemed to be void. If the

                   designating party or nonparty makes a timely response to such objection

                   asserting the propriety of the designation, counsel shall then confer in good faith

                   in an effort to resolve the dispute.

                b. If a dispute as to a Confidential or Attorneys’ Eyes Only designation of a

                   document or item of information cannot be resolved by agreement, the

                   proponent of the designation being challenged shall present the dispute to the

                   Court initially by telephone or letter in accordance with Local Civil Rule 37.2

                   before filing a formal motion for an order regarding the challenged designation.

                   The document or information that is the subject of the filing shall be treated as

                   originally designated pending resolution of the dispute.

       9.       If the need arises during trial or at any Hearing before the Court for any party to

disclose Confidential or Attorneys’ Eyes Only information, it may do so only after giving notice

to the producing party and as directed by the Court.

       10.      To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential material that should have been designated as such, regardless of whether

the information, document or thing was so designated at the time of disclosure, shall not be deemed

a waiver in whole or in part of a party’s claim of confidentiality, either as to the specific

information, document or thing disclosed or as to any other material or information concerning the

same or related subject matter. Such inadvertent or unintentional disclosure may be rectified by




                                                  5
             Case 1:19-cv-00258-AT Document 40 Filed 09/03/20 Page 6 of 7




notifying in writing counsel for all parties to whom the material was disclosed that the material

should have been designated Confidential within a reasonable time after disclosure. Such notice

shall constitute a designation of the information, document or thing as Confidential under this

Discovery Confidentiality Order.

       11.      When the inadvertent or mistaken disclosure of any information, document or thing

protected by privilege or work-product immunity is discovered by the producing party and brought

to the attention of the receiving party, the receiving party’s treatment of such material shall be in

accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or mistaken

disclosure of such information, document or thing shall not by itself constitute a waiver by the

producing party of any claims of privilege or work-product immunity. However, nothing herein

restricts the right of the receiving party to challenge the producing party’s claim of privilege if

appropriate within a reasonable time after receiving notice of the inadvertent or mistaken

disclosure.

       13.      No information that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on a non-

confidential basis, shall be deemed or considered to be Confidential material under this Discovery

Confidentiality Order.

       14.      This Discovery Confidentiality Order shall not deprive any party of its right to

object to discovery by any other party or on any otherwise permitted ground. This Discovery

Confidentiality Order is being entered without prejudice to the right of any party to move the Court

for modification or for relief from any of its terms.




                                                  6
Case 1:19-cv-00258-AT Document 40 Filed 09/03/20 Page 7 of 7
